PER CURIAM.
The defendant Diego Montes appeals his conviction and sentence for strong-arm robbery based on an adverse jury verdict. The sole contention on appeal is that the trial court erred in admitting in evidence, over objection, the testimony of a police officer that he put together a photographic display based on a description of the perpetrator of the robbery, because, it is urged, such testimony inferred that the identification information was obtained from a non-testifying witness whom the defendant had no opportunity to cross-examine.
We disagree and affirm because it seems reasonably clear on this record that the officer received the subject description from the victim of the robbery who, in fact, testified below. In any event, the officer further testified that he arrested the defendant based on the robbery victim’s identification of the defendant from the photographic display, and at no time did he infer that the arrest was based on descriptions given to him by a non-testifying witness. Contrary to the defendant’s contention, then, Postell v. State, 398 So.2d 851 (Fla. 3d DCA), rev. denied, 411 So.2d 384 (Fla.1981), is totally inapplicable to this case.
Affirmed.